Citation Nr: 1706774	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  09-28 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from July 1966 to September 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Cleveland, Ohio regional office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a videoconference hearing before the undersigned in May 2014. A transcript of this hearing is contained in the record.

In September 2014 the Board remanded this issue, among others, in order to obtain additional medical records. In December 2015 the Board again remanded this issue in order to obtain an additional VA medical opinion. For reasons that will be discussed in detail below, the requested development was not substantially completed and additional remand is required. See Stegall v. West, 11 Vet. App. 268 (1998); D'Arie's v. Peake, 22 Vet. App. 97 (2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In the December 2015 remand, the Board requested an additional VA examination be obtained in order to address whether the Veteran's service-connected diabetes mellitus aggravated his hypertension, to address the Veteran's lay contentions that his blood sugar was high prior to his formal diagnosis of diabetes mellitus, and to address a November 2005 health summary from United Health Care. An additional opinion was obtained in March 2016. Although this examiner provided a negative nexus opinion regarding aggravation, this examiner did not address the Veteran's lay contention that his blood sugar was high prior to his formal diagnosis of diabetes mellitus and did not adequately address the November 2005 health summary. Accordingly, remand is required so the requested development may be substantially completed. See Stegall v. West, 11 Vet. App. 268 (1998); D'Arie's v. Peake, 22 Vet. App. 97 (2008).

The additional VA examiner's opinion should also address any relation between the Veteran's hypertension and Agent Orange. The Veteran's service treatment records reflect he served within the Republic of Vietnam during the applicable period, and was therefore presumptively exposed to Agent Orange. 38 C.F.R. § 3.307(a)(6). While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the NAS IOM's Veterans and Agent Orange: Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension. See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012). For this reason, upon remand the VA examiner should also determine whether, based on the facts of this case, the Veteran's currently diagnosed hypertension is related to his presumed exposure to herbicides, including Agent Orange, or another etiology. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an additional medical opinion addressing the etiology of the Veteran's hypertension and its relationship to his service-connected diabetes mellitus and/or presumed exposure to Agent Orange. The examiner must be provided access to all pertinent files in Virtual VA and VBMS, and must specify in the report that all records have been reviewed.

The examiner is asked to provide a medical opinion on each of the following questions:


a) Is it as likely as not (50 percent or greater) that the Veteran's hypertension was caused or aggravated (permanently worsened beyond the natural progression) by his service-connected diabetes mellitus. In answering this question the examiner is asked to specifically address the following evidence:

1) The Veteran's lay contentions that his blood sugar was elevated prior to his formal diagnosis of diabetes mellitus, and 

2) The November 2005 Personal Health Summary listing "unspecified essential hypertension" as a secondary diagnosis of "diabetes mellitus without mention of complication."

b) Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension was caused by his presumed exposure to Agent Orange? In answering this question the examiner is asked to specifically address the NAS IOM's Veterans and Agent Orange: Update 2010.

In answering each question, the examiner should set forth all examination findings, along with a complete rationale for the conclusions reached. If any requested opinion cannot be provided, the examiner should clearly state the reasons why.



2. After completing all the foregoing, review all the evidence and readjudicate the Veteran's claim. If the benefit sought remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case and be provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




